                      Case 19-25949-PDR       Doc 80    Filed 04/21/21    Page 1 of 2




         ORDERED in the Southern District of Florida on April 21, 2021.



                                                        Peter D. Russin, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

         In re                                         CASE NO.: 19-25949-PDR

         Hudson Jean-Claude,                           CHAPTER 13
             Debtor.
                                          /

         ORDER DIRECTING ATTORNEY MAURICE D. HINTON TO SHOW CAUSE
                     WHY HE SHOULD NOT BE SANCTIONED

                 THIS MATTER came before the Court sua sponte. On March 22, 2021, the

         Supreme Court of Florida entered an order suspending Maurice D. Hinton form the

         practice of law. Prior to the Order of Suspension, Hinton served as counsel of record

         in the above-captioned bankruptcy case. As of the date of issuance of this order,

         Hinton has failed to provide the Court with a designated inventory attorney to

         provide clients, including the above-captioned debtor (“Debtor”), with a referral to

         successor counsel or to withdraw from the representation in this proceeding.
             Case 19-25949-PDR       Doc 80      Filed 04/21/21   Page 2 of 2




       Accordingly, the Court finds it appropriate to schedule a show cause hearing

regarding Hinton’s failure to designate an inventory attorney or to withdraw.

Accordingly, the Court ORDERS that:

          1. Hinton must appear at a hearing to show cause as to why he should not

             be sanctioned for providing ineffective assistance of counsel to Debtor by

             his failure to designate an inventory attorney or to withdraw.

          2. The hearing is set before the Honorable Peter D. Russin on May 20,

             2021, at 11:00 a.m., via Zoom Video Conference.

          3. Appearances        through         Zoom     may       be     arranged          at

             https://www.zoomgov.com/meeting/register/vJItcOqurD4qHUbwAimENeAkZ7QUKGhcZ7k

             not later than 3:00 p.m. the business day prior to the hearing.

          4. Hinton is required to attend the hearing.

          5. Debtor may attend the hearing to address any response filed by Hinton.

                                           ###

Copies Furnished To:

Maurice D. Hinton, Esq.

Debtor

Chapter 13 Trustee

AUST




                                            2
